Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed because the prior art fail to teach a Human Thermoregulation Simulator (HTRS) comprising: a core container configured to be at least partially filled with water, the core container comprising a heat generator configured to heat the water inside the core container; a middle container disposed concentrically around the core container, the middle container comprising a foam layer configured to be saturated by water; an outer container disposed concentrically around the middle container, the outer container comprising a network of tubing disposed on at least a portion of an inner surface of the outer container; and a pump configured to circulate water from the core container through the network of tubing, in combination with the remaining limitations of claims 2-10.
Claims 11-21 are allowed because the prior art fail to teach a method of simulating a thermoregulatory system of a body comprising: heating water in a Human Thermoregulation Simulator (HTRS), the HTRS comprising; a core container at least partially filled with water, the core container comprising a heat generator configured to heat the water inside the core container; a middle container disposed concentrically around the core container, the middle container comprising a foam layer configured to be saturated by water; and an outer container disposed concentrically around the middle container, the outer container comprising a network of tubing disposed on at least a portion of an inner surface of the outer container; and circulating water from the core container through the network of tubing, in combination with the remaining limitations of claims 12-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 08, 2022